Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/20/21.
Claims 1-3, 5-21 and 23 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato et al. (2013/0118767) in view of Herr (2012/0111594), and further in view of Fladung (5,320,560) and Examiner’s Official Notice.
	Regarding claim 1, Cannaliato discloses a housing (50): a drive unit (20) located in the housing: a main output (24) at least partially located in the housing and operably connected to a gearing unit (112) via cog (32), and a coupling device (32, 48) mounted on the housing and configured to couple to at least one attachment device in a coupled state, the coupling device including: a mechanical interface (82, 48) configured to form a mechanical drive connection between the at least one attachment device and the main output in the coupled state; and an electrical interface (53, 51) configured to form an electrical connection for the transmission of electrical energy, between the at least one attachment device and the tool basic module in the coupled state (Figs. 9-10). 
	Additionally, regarding claim 1, Cannaliato discloses wherein the electrical interface has at least two plug-in elements (3 plug-in elements; as best shown in Figs. 3-4), but does not specifically disclose at least one insulating element, wherein in the coupled state, the insulating element is positioned spatially between the at least two plug-in elements. Fladung teaches the concept of an electrical interface comprising at least two plug-in elements (61), and insulating element (i.e. housing 29 as a solid body molded from a thermoplastic, non-cunductive material; and barriers 59 molded from 
	Regarding claim 3, the modified invention of Cannaliato fails to disclose wherein in the coupled state, the electrical interface has an electrical resistance of at most 15m ohms. lt would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Cannaliato’s electric interface configured to have a resistance of at most 15 m ohms, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).
	Regarding claim 5, Cannaliato discloses wherein the electrical interface comprises one contact interface (51, 53), but fails to disclose two contact interfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provide two contact interfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 19, the modified invention of Cannaliato discloses wherein the electrical interface (53) comprises at least two plug-in elements, but fails to disclose wherein the plug-in elements are configured as tulip-shaped plugs. However, it is well-known in the art to provide electrical plug in elements as tulip-shaped plugs to receive in electrical pins and or blades. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made provide the plug-in elements with the claimed tulip shape to receive electrical pins and/blades from the attachment device.   
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannaliato et al. (2013/0118767) in view of Herr (2012/0111594), further in view of Fladung (5,320,560), as applied above in claim 1, and further in view of Marshall et al. (6,181,032).
	Regarding claims 2 and 22, the modified invention of Cannaliato discloses the invention as claimed, as discussed above, but fails to disclose wherein the electrical interface is further configured to transmit a high power of at least 20 W and/or a high current of at least 2 A to the at least one attachment device in the coupled state. Marshall teaches the concept of releasably connecting power pack comprising a housing (14; Fig. 1) and a tool attachment (12), wherein an electrical interface (74, 104) is configured to transmit a high current of at least 2 A (i.e. 8-12 A) to the at least one attachment device in the coupled state for the purpose of efficiently provide power to the motor and the tool. Since Cannaliato’s device is configured to be battery powered, it .
Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 12-17, 20-21 and 23 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Fladung. Rejections based on the newly cited reference(s) follow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731